Title: To John Adams from Samuel B. Malcom, 24 August 1798
From: Malcom, Samuel B.
To: Adams, John



Sir
New York Augt: 24th 1798

Your obliging favor of the 13th Instt I have had the honor to receive—
By our public prints you will have observed that our Legislature had convened agreeably to the proclamation of the Governor— The first subject of consequence that has occupied their attention was the choice of a Senator, which became necessary from Mr. Norths refusal to continue longer in that capacity— Mr: Watson was declared by an honorable Vote his Successor— this Gentleman has for many years prosecuted the occupation of a Merchant and by many successful adventures, has become one of our most wealthy citizens— he has repeatedly been called to represent the southern part of the State in our Senate, in which situation he has invariable manifested the most unequivocal attachment to our Constitution and Government— From the general return of representatives it was concluded that the deformity of Antifederalism would characterize every Legislative act— the choice of our Senator has however happily proved our mistake, and begot the conviction that the pious work of conversion has begun— one million & two hundred thousand dollars have been appropriated or rather proposed by the lower house for the defence of our port and harbor to be applied under the direction of the President & two hundred & twenty one thousand dollars for the purchase of arms, building of arsnals mounting of Cannon &ca.—
Porcupine, furnished us yesterday with a novel set of “precious confessions” which I presume you have seen— they  have made a very unexpected and I trust salutary impression upon the minds of our Citizens— many of Peter’s observations on them I cannot but think extremely exceptionable— and more than indelicate—
We have heard nothing further of Citizen Buonaparte, since his arrival at Corsica— the story is generally beleived a fabrication—
By the morning papers from Philadelpa. the fever appears to be more malignant than at any other period— the neighboring States, have reported that our City is laboring under a like inconvenience— we however know of none but that which is incident to most populous towns, under a warm climate—
Your Lady, I trust has by this time recovered from her late indisposition,— with my most respectful compliments to her; and Sincere wishes for your health & happiness I have the honor to subscribe myself / Your most Obt. Sert.

Saml. B. Malcom